DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of KR-2016-0147224 filed 11/07/2016 and U.S. 10,471,956 filed 11/03/2017


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/01/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1-3, 5, 10-12, and 14-15 of Kim et al., U.S. Patent 10,471,956. Although the claims at issue are not identical, they are not patentably distant from each other because they are 
In view of the above, since the subject matters recited in the claims 1-10 of the instant application were fully disclosed in and covered by the claims 1-3, 5, 10-12, and 14-15 of U.S. Patent 10,471,956, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dick et al. (WO2015/200224A2).	As per claim 1, Dick discloses a vehicle (see at least Fig. 1A; item 100) comprising: 	a driving manipulation device that is configured to receive 5a command for changing speed of the vehicle (see at least paragraph 00235; wherein detecting various operating parameters of the motor vehicle 100, including but not limited to: vehicle speed, vehicle acceleration, accelerator pedal input, accelerator pedal input pressure/rate, vehicle location, yaw rate, lateral g forces); and 	a controller (see at least Figure 1B; item 106) that is configured to: 		obtain vehicle driving information (see at least paragraph 00235; wherein the ECU 106 could be in electrical communication with various sensors for detecting various operating parameters of the motor vehicle 100, including but not limited to: vehicle speed, vehicle acceleration, accelerator pedal input, accelerator pedal input pressure/rate, vehicle location, yaw rate, lateral g forces, fuel level, fuel composition, various diagnostic parameters as well as any other vehicle operating parameters and/or environmental parameters (such as ambient temperature, pressure, elevation, etc.)), 		determine whether to reflect the command in vehicle control (see at least paragraph 00572; wherein the response system 188 can receive steering angle information. In some cases, the steering angle information can be received from EPS 132 or directly from a steering angle sensor. Next, in step 4104, the response system 188 can analyze the steering angle information. In particular, the response system 188 can look for patterns in the steering angle as a function of time that suggest inconsistent steering, which could indicate a drowsy driver. Any method of analyzing steering information to determine if the steering is inconsistent can be used. Moreover, in some embodiments, the response system 188 can receive information from lane keep assist system 226 to determine if a driver is steering the motor vehicle 100 outside of a current lane), 		10based on a determination that the command is not reflected in the vehicle control, control the vehicle based on the vehicle driving information (see at least paragraph 00925; wherein the exemplary systems and methods discussed herein related to automatic control of vehicle systems, could in some embodiments, include a determination and/or check for an auto control mode status. As discussed above, the motor vehicle 100 can include a vehicle mode selector system 238 that modifies driving performance according to preset parameters related to the mode selected. In one embodiment, the modes provided by the vehicle mode selector system 238 include an auto control mode status. The auto control mode status can be managed, activated and/or deactivated via the vehicle mode selector system 238 and provides for a semi and/or fully automatic (e.g., autonomous) control of vehicle systems. In some embodiments, the auto control mode can be activated and/or deactivated by the driver. Accordingly, the driver has control as to whether automatic control of the vehicle systems can occur. In other embodiments, the auto control mode can be automatically activated by one or more vehicle systems, for example, based on driver state), 		based on a determination that the command is reflected in the vehicle control, control the vehicle based 15on the vehicle driving information and the command (see at least paragraph 00924; wherein FIGS. 131 -135A, 135B discussed above, generally illustrate provisions for intra-vehicle communication and control and modifying various different vehicle systems in response to driver state based on one or more of a hazard, a risk level, a driver state and information from different vehicle systems. These embodiments provide for varied control of the vehicle and vehicle systems. As mentioned above, in some embodiments, the processes described above for controlling one or more vehicle systems can be used to provide semi-autonomous or fully autonomous control to the motor vehicle. In some embodiments, the semi-autonomous or fully autonomous controls provide intuitive convenience controls to the driver. In other embodiments, the semi-autonomous or fully autonomous controls provide safety controls (e.g., to avoid potential collisions and/or hazards) to the driver. It is understood that any of the systems and methods described above for determining driver states and modifying control of vehicle systems can be implemented in whole or in part with the systems and methods described herein), and wherein the controller is configured to: 		in a state in which the driving manipulation receives the command, calculate a control limit corresponding to the command based on the vehicle driving information (see at least paragraph 00573; wherein the response system 188 can determine the driver state index (e.g., a vehicular-sensed driver state index) of the driver based on steering wheel movement. For example, if the steering wheel movement is inconsistent, the response system 188 can assign a driver state index of 2 or greater to indicate that the driver is distracted and/or drowsy), and  		20control the vehicle based on the vehicle driving information, the command and the control limit (see at least paragraph 00573; wherein the response system 188 can determine the driver state index (e.g., a vehicular-sensed driver state index) of the driver based on steering wheel movement. For example, if the steering wheel movement is inconsistent, the response system 188 can assign a driver state index of 2 or greater to indicate that the driver is distracted and/or drowsy).  	As per claim 2, Dick discloses wherein the driving manipulation device is configured to receive the command, the 99Attorney Docket No.: 20349-0238002 Client Ref.: LG16-657US-C1 / LG Ref. No.: 16FDAS029USO1C1 command including at least one command from a plurality of commands including a command for acceleration and a command for deceleration, and wherein the controller is configured to determine whether 5to reflect the at least one command individually (see at least paragraph 00572; wherein the response system 188 can receive steering angle information. In some cases, the steering angle information can be received from EPS 132 or directly from a steering angle sensor. Next, in step 4104, the response system 188 can analyze the steering angle information. In particular, the response system 188 can look for patterns in the steering angle as a function of time that suggest inconsistent steering, which could indicate a drowsy driver. Any method of analyzing steering information to determine if the steering is inconsistent can be used. Moreover, in some embodiments, the response system 188 can receive information from lane keep assist system 226 to determine if a driver is steering the motor vehicle 100 outside of a current lane).  	As per claim 7, Dick discloses a vehicle (see at least Fig. 1A; item 100) comprising: 	a driving manipulation device that is configured to receive a command for changing speed of the vehicle (see at least paragraph 00235; wherein detecting various operating parameters of the motor vehicle 100, including but not limited to: vehicle speed, vehicle acceleration, accelerator pedal input, accelerator pedal input pressure/rate, vehicle location, yaw rate, lateral g forces) ; and 	a controller (see at least Figure 1B; item 106) 20that is configured to: 		obtain vehicle driving information (see at least paragraph 00235; wherein the ECU 106 could be in electrical communication with various sensors for detecting various operating parameters of the motor vehicle 100, including but not limited to: vehicle speed, vehicle acceleration, accelerator pedal input, accelerator pedal input pressure/rate, vehicle location, yaw rate, lateral g forces, fuel level, fuel composition, various diagnostic parameters as well as any other vehicle operating parameters and/or environmental parameters (such as ambient temperature, pressure, elevation, etc.)), 		determine whether to reflect the command in vehicle control (see at least paragraph 00572; wherein the response system 188 can receive steering angle information. In some cases, the steering angle information can be received from EPS 132 or directly from a steering angle sensor. Next, in step 4104, the response system 188 can analyze the steering angle information. In particular, the response system 188 can look for patterns in the steering angle as a function of time that suggest inconsistent steering, which could indicate a drowsy driver. Any method of analyzing steering information to determine if the steering is inconsistent can be used. Moreover, in some embodiments, the response system 188 can receive information from lane keep assist system 226 to determine if a driver is steering the motor vehicle 100 outside of a current lane), 		based on a determination that the command is not101Attorney Docket No.: 20349-0238002 Client Ref.: LG16-657US-C1 / LG Ref. No.: 16FDAS029USO1C1reflected in the vehicle control, control the vehicle based on the vehicle driving information (see at least paragraph 00925; wherein the exemplary systems and methods discussed herein related to automatic control of vehicle systems, could in some embodiments, include a determination and/or check for an auto control mode status. As discussed above, the motor vehicle 100 can include a vehicle mode selector system 238 that modifies driving performance according to preset parameters related to the mode selected. In one embodiment, the modes provided by the vehicle mode selector system 238 include an auto control mode status. The auto control mode status can be managed, activated and/or deactivated via the vehicle mode selector system 238 and provides for a semi and/or fully automatic (e.g., autonomous) control of vehicle systems. In some embodiments, the auto control mode can be activated and/or deactivated by the driver. Accordingly, the driver has control as to whether automatic control of the vehicle systems can occur. In other embodiments, the auto control mode can be automatically activated by one or more vehicle systems, for example, based on driver state), 		based on a determination that the command is reflected in the vehicle control, control the vehicle based 5on the vehicle driving information and the command (see at least paragraph 00924; wherein FIGS. 131 -135A, 135B discussed above, generally illustrate provisions for intra-vehicle communication and control and modifying various different vehicle systems in response to driver state based on one or more of a hazard, a risk level, a driver state and information from different vehicle systems. These embodiments provide for varied control of the vehicle and vehicle systems. As mentioned above, in some embodiments, the processes described above for controlling one or more vehicle systems can be used to provide semi-autonomous or fully autonomous control to the motor vehicle. In some embodiments, the semi-autonomous or fully autonomous controls provide intuitive convenience controls to the driver. In other embodiments, the semi-autonomous or fully autonomous controls provide safety controls (e.g., to avoid potential collisions and/or hazards) to the driver. It is understood that any of the systems and methods described above for determining driver states and modifying control of vehicle systems can be implemented in whole or in part with the systems and methods described herein), and 		wherein the controller is configured to: 		in a state in which the command is not reflected in the vehicle control, determine a first location at which the command is applicable (see at least paragraph 00572; the response system 188 can receive steering angle information. In some cases, the steering angle information can be received from EPS 132 or directly from a steering angle sensor. Next, in step 4104, the response system 188 can analyze the steering angle information. In particular, the response system 188 can look for patterns in the steering angle as a function of time that suggest inconsistent steering, which could indicate a drowsy driver. Any method of analyzing steering information to determine if the steering is inconsistent can be used. Moreover, in some embodiments, the response system 188 can receive information from lane keep assist system 226 to determine if a driver is steering the motor vehicle 100 outside of a current lane…see at least paragraph 00253; wherein the motor vehicle 100 can include a lane keep assist system 226 (also referred to as an LKAS system 226). The lane keep assist system 226 can include provisions for helping a driver to stay in the current lane. In some cases, the lane keep assist system 226 can warn a driver if the motor vehicle 100 is unintentionally drifting into another lane. Also, in some cases, the lane keep assist system 226 can provide assisting control to maintain a vehicle in a predetermined lane), and  		10move the vehicle to the first location in order to control the vehicle based on the command and the vehicle driving information (see at least paragraph 00572; the response system 188 can receive steering angle information. In some cases, the steering angle information can be received from EPS 132 or directly from a steering angle sensor. Next, in step 4104, the response system 188 can analyze the steering angle information. In particular, the response system 188 can look for patterns in the steering angle as a function of time that suggest inconsistent steering, which could indicate a drowsy driver. Any method of analyzing steering information to determine if the steering is inconsistent can be used. Moreover, in some embodiments, the response system 188 can receive information from lane keep assist system 226 to determine if a driver is steering the motor vehicle 100 outside of a current lane…see at least paragraph 00253; wherein the motor vehicle 100 can include a lane keep assist system 226 (also referred to as an LKAS system 226). The lane keep assist system 226 can include provisions for helping a driver to stay in the current lane. In some cases, the lane keep assist system 226 can warn a driver if the motor vehicle 100 is unintentionally drifting into another lane. Also, in some cases, the lane keep assist system 226 can provide assisting control to maintain a vehicle in a predetermined lane).  	As per claim 8, Dick discloses wherein the controller is 15configured to: determine whether driving the vehicle based on the command (i) increases a probability of collision with an object outside the vehicle, (ii) increases impact impulse of a collision with an object, (iii) results in violation of a traffic regulation, 20or (iv) renders the vehicle out of control, based on a determination that driving the vehicle based on the command (i) increases a probability of collision with an object outside the vehicle, (ii) increases impact impulse of a collision with an object, (iii) results in violation of a traffic 102Attorney Docket No.: 20349-0238002 Client Ref.: LG16-657US-C1 / LG Ref. No.: 16FDAS029USO1C1 regulation, or (iv) renders the vehicle out of control, determine that the command is not reflected in the vehicle control (see at least paragraph 00572; wherein the response system 188 can receive steering angle information. In some cases, the steering angle information can be received from EPS 132 or directly from a steering angle sensor. Next, in step 4104, the response system 188 can analyze the steering angle information. In particular, the response system 188 can look for patterns in the steering angle as a function of time that suggest inconsistent steering, which could indicate a drowsy driver. Any method of analyzing steering information to determine if the steering is inconsistent can be used. Moreover, in some embodiments, the response system 188 can receive information from lane keep assist system 226 to determine if a driver is steering the motor vehicle 100 outside of a current lane).  
 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dick et al. (WO2015200224A2) in view of Kim et al. (USPGPub 2012/0125142).	As per claim 3, Dick does not explicitly mention wherein the controller is configured to: in a state in which the driving manipulation device receives 10the command including the command for acceleration, calculate an acceleration control limit corresponding to the command for acceleration, and control the vehicle based on the vehicle driving information, the command, and the acceleration control limit.	However Kim does disclose:	wherein the controller is configured to: in a state in which the driving manipulation device receives 10the command including the command for acceleration, calculate an acceleration control limit corresponding to the command for acceleration, and control the vehicle based on the vehicle driving information, the command, and the acceleration control limit (see at least paragraph 0042; wherein when it is required to drive a vehicle in an ECO mode to increase the fuel efficiency of a vehicle, controller 5 operates electromagnetic driver 13 such that the pressing force of pedal arm 1 increases, as shown in FIG. 6, therefore, the driver relatively less presses the pedal, thereby increasing the fuel efficiency of the vehicle…see at least paragraph 0046; wherein this mode can be used for safe traveling of a vehicle, in which when it is determined that the driver excessively presses the acceleration pedal and causes a dangerous situation, controller 5 operates electromagnetic driver 13 such that power transmission rod 11 rapidly increases the pressing force of pedal arm 1, thereby preventing the driver from pressing the pedal with force above a predetermined level and implementing safe traveling of the vehicle).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kim with the teachings as in Dick. The motivation for doing so would have been to allow the driver to safely and economically drive and send specific signals to the driver by applying active action to the acceleration pedal, see Kim abstract. 	As per claim 4, Kim discloses wherein the driving manipulation device includes: an accelerator pedal that is configured to receive the command for acceleration, and  20wherein the controller is configured to: based on the acceleration control limit, block the accelerator pedal from being pressed more than a first depth (see at least paragraph 0046; wherein this mode can be used for safe traveling of a vehicle, in which when it is determined that the driver excessively presses the acceleration pedal and causes a dangerous situation, controller 5 operates electromagnetic driver 13 such that power transmission rod 11 rapidly increases the pressing force of pedal arm 1, thereby preventing the driver from pressing the pedal with force above a predetermined level and implementing safe traveling of the vehicle).  


Allowable Subject Matter
Claim(s) 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the controller is100Attorney Docket No.: 20349-0238002 Client Ref.: LG16-657US-C1 / LG Ref. No.: 16FDAS029USO1C1configured to: in a state in which the driving manipulation device receives the command including the command for deceleration, calculate a deceleration control limit corresponding to the command for 5deceleration, and control the vehicle based on the vehicle driving information, the command, and the deceleration control limit.  
	Claim 6 is also objected to by virtue of dependency. 
Claim(s) 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the controller is 5configured to: in a state in which the driving manipulation device receives the command including a command for acceleration, determine, based on the vehicle driving information, whether the command for acceleration is applicable, 10in a state in which the command for acceleration is not applicable, determine a third location at which the command for acceleration is applicable, move the vehicle to the third location, and based on the command for acceleration and the vehicle 15driving information, control the vehicle to accelerate.  
Claim(s) 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the controller is configured to: in a state in which the driving manipulation device receives 20the command including a command for deceleration, determine, based on the vehicle driving information, whether the command for deceleration is applicable, in a state in which the command for deceleration is not applicable, determine a fourth location at which the command for 103Attorney Docket No.: 20349-0238002 Clicnt Ref.: LG 1 6-657US-Cl / LG Ref. No.: 16FDAS029USO1C1 deceleration is applicable, move the vehicle to the fourth location, and based on the command for deceleration and the vehicle driving information, control the vehicle to decelerate.  


Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2018/0079447 - Provide a steering device that can restrain the driver from turning a steering wheel to a position beyond a virtual steering limit position.	USPGPub 2018/0057002 - Provides a technique for optimally adjusting the speed of a vehicle, when the vehicle changes lanes, based on a safe distance for a preceding vehicle traveling in the same lane as the vehicle, the speed of the preceding vehicle, and a safe distance for a preceding vehicle traveling in a target lane	USPGPub 2013/0226408 – Provides assessing driver behavior include monitoring vehicle systems and driver monitoring systems to accommodate for a slow reaction time, attention lapse and/or alertness of a driver. When it is determined that a driver is drowsy, for example, the response system may modify the operation of one or more vehicle systems. The response system can modify the control of two or more systems simultaneously in response to driver behavior.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662